29 A.3d 736 (2011)
208 N.J. 360
In the Matter of Mark W. FORD, an Attorney at Law, (Attorney No. XXXXXXXXX).
D-15 September Term 2011, 069221
Supreme Court of New Jersey.
November 3, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-115, concluding that MARK W. FORD of GLOUCESTER CITY, who was admitted to the bar of this State in 1983, should be censured for failing to safeguard funds and for negligently misappropriating chent trust funds, in violation of RFC 1.15(a) and for committing recordkeeping improprieties, in violation of R. 1:21-6 and RFC 1.15(d);
And good cause appearing;
It is ORDERED that MARK W. FORD is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.